

116 HR 8257 IH: Transparency for Wounded Warriors Act
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8257IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2020Mr. Kildee (for himself and Mr. Bergman) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to provide to a member of the uniformed services who is denied a traumatic injury protection claim under Servicemembers’ Group Life Insurance certain information related to that denial.1.Short titleThis Act may be cited as the Transparency for Wounded Warriors Act.2.Denial of claims for traumatic injury protection under Servicemembers’ Group Life InsuranceSection 1980A of title 38, United States Code, is amended by adding at the end the following new subsection:(l)If a claim for benefits under this section is denied, the Secretary concerned shall provide to the member at the same time as the member is informed of such denial a report describing each reason for that denial, including a description of all the information upon which the denial is based and a description of the applicable laws, regulations, or policies, with appropriate citations, and an explanation of how such laws, regulations, or policies affected the denial. Any reason, information, or explanation that is not so provided may not be used by the Secretary concerned as the basis to deny a subsequent review or appeal by the member of a denial of a claim for benefits. .